UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . Commission File No. 001-10852 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 11 North Water Street, Suite 18290,Mobile, Alabama (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (251) 243-9100 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþ Non-accelerated filer¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $1 par value7,203,860 shares outstanding as of June 30, 2012 INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED STATEMENTS OF INCOME 3 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONDENSED CONSOLIDATED BALANCE SHEETS 5 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONDENSED CONSOLIDATED FINANACIAL STATEMENTS 7 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3 - QUANTITATIVE AND QUALITATIVE INFORMATION ABOUT MARKET RISK 20 ITEM 4 - CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION ITEM 1A - RISK FACTORS 20 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 6 - EXHIBITS 21 In this report, the terms “we,” “us,” “our,” and the “Company” refer to International Shipholding Corporation and its subsidiaries. In addition, the term “GAAP” means U.S. generally accepted accounting principles, the term “Newbuilding” means a vessel that is under construction, the term “Notes” means the Notes to our Consolidated Financial Statements contained elsewhere in this report, the term “PCTC” means a Pure Car/Truck Carrier vessel, the term “SEC” means the U.S. Securities and Exchange Commission, and the term “USD” means U.S. Dollars. 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (All Amounts in Thousands Except Share Data) (Unaudited) Three Months Ended June 30, SixMonths ended June 30, Revenues $ Operating Expenses: Voyage Expenses Vessel Depreciation Administrative and General Expenses Gain on Dry Bulk Transaction - ) - ) Gain on Sale/Purchase of Other Assets ) - ) - Total Operating Expenses Operating Income Interest and Other: Interest Expense Derivative Loss (Income) ) ) Gain on Sale of Investment ) Other Income from Vessel Financing ) Investment Income ) Foreign Exchange Loss (Gain) ) Income Before Provision for Income Taxes and Equity in Net Income of Unconsolidated Entities Provision for Income Taxes: Current Equity in Net Income (Loss)of Unconsolidated Entities (Net of Applicable Taxes) ) NetIncome $ Basic and Diluted Earnings Per Common Share: Basic Earnings Per Common Share: $ Diluted Earnings Per Common Share: $ Weighted Average Shares of Common Stock Outstanding: Basic Diluted Dividends Per Share $ The accompanying notes are an integral part of these statements. 3 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (All Amounts in Thousands Except Share Data) (Unaudited) Three Months ended June 30, Six Months ended June 30, Net Income $ Other Comprehensive Income: Unrealized Foreign Currency Translation (Loss)Gain ) 56 ) 74 Unrealized Holding Gain(Loss) on Marketable Securities 37 (4 ) 83 Change in Fair Value of Derivatives ) ) 70 Comprehensive (Loss) Income $ ) $ $ $ The accompanying notes are an integral part of these statements. 4 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) June 30, December 31, ASSETS Cash and Cash Equivalents $ $ Restricted Cash - Marketable Securities Accounts Receivable, Net of Allowance for Doubtful Accounts of $100 and $100 in 2012 and 2011: Federal Income Taxes Receivable - Net Investment in Direct Financing Leases Other Current Assets Notes Receivable Material and Supplies Inventory Total Current Assets Investment in Unconsolidated Entities Net Investment in Direct Financing Leases Vessels, Property, and Other Equipment, at Cost: Vessels Leasehold Improvements Construction in Progress Furniture and Equipment Less -Accumulated Depreciation ) ) Other Assets: Deferred Charges, Net of Accumulated Amortization of $15,821 and $17,307 in 2012 and 2011, Respectively Intangible Assets, Net Due from Related Parties Notes Receivable Other TOTAL ASSETS $ $ The accompanying notes are an integral part of these statements. INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (All Amounts in Thousands) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current Maturities of Long-Term Debt $ $ Accounts Payable and Accrued Liabilities Total Current Liabilities Long-Term Debt, Less Current Maturities Other Long-Term Liabilities: Lease Incentive Obligation Other TOTAL LIABILITIES Stockholders' Equity: Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock ) ) Accumulated Other Comprehensive (Loss) ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these statements. 5 Table of Contents INTERNATIONAL SHIPHOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (All Amounts in Thousands) (Unaudited) Six Months Ended June 30, Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Depreciation Amortization of Deferred Charges and Other Assets Gain on Dry Bulk Transaction - ) Non-Cash Stock Based Compensation Equity in Net Income of Unconsolidated Entities ) ) Distributions from Unconsolidated Entities - Gain on Purchase / Sale of Assets ) - Gain on Sale of Investments ) ) Gain (Loss) on Foreign Currency Exchange ) Changes in: Deferred Drydocking Charges ) ) Accounts Receivable ) Inventories and Other Current Assets ) Other Assets Accounts Payable and Accrued Liabilities ) ) Other Long-Term Liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Principal payments received under Direct Financing Leases Capital Improvements to Vessels and Other Assets ) ) Proceeds from Sale of Assets - Purchase of Marketable Securities (5 ) ) Proceeds from Sale of Marketable Securities Investment in Unconsolidated Entities ) ) Acquisition of Unconsolidated Entity - Net Decrease/(Increase) in Restricted Cash Account ) Proceeds from Note Receivables Net Cash Provided by (Used In) Investing Activities ) Cash Flows from Financing Activities: Proceeds from Issuance of Debt Repayment of Debt ) ) Additions to Deferred Financing Charges ) ) Common Stock Dividends Paid ) ) Net Cash (Used In) Provided by Financing Activities ) Net (Decrease) / Increase in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of these statements. 6 Table of Contents NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2012 (Unaudited) Note 1.Basis of Preparation We operate a diversified fleet of U.S. and Foreign flag vessels that provide international and domestic maritime transportation services. For additional information on our business see Item 2 of Part I of this report. We have prepared the accompanying unaudited interim financial statements pursuant to the rules and regulations of the Securities and Exchange Commission, and as permitted thereunder we have omitted certain information and footnote disclosures required by U.S. Generally Accepted Accounting Principles (GAAP) for complete financial statements.We suggest that you read these interim statements in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year endedDecember 31, 2011.The condensed consolidated balance sheet as of December 31, 2011 included in this report has been derived from the audited financial statements at that date. The foregoing 2012 interim results are not necessarily indicative of the results of operations for the full year 2012.Management believes that it has made all adjustments necessary, consisting only of normal recurring adjustments, for a fair statement of the information presented. Our policy is to consolidate each subsidiary in which we hold a greater than 50% voting interest or otherwise control its operating and financial activities.We use the equity method to account for investments in entities in which we hold a 20% to 50% voting or economic interest and have the ability to exercise significant influence over their operating and financial activities, and the cost method to account for investments in entities in which we hold a less than 20% voting interest and in which we cannot exercise significant influence over operating and financial activities. Revenues and expenses relating to our Rail-Ferry Service and Contracts of Affreightment segments’ voyages are recorded over the duration of the voyage.Our voyage expenses are estimated at the beginning of the voyages based on historical actual costs or from industry sources familiar with those types of charges.As the voyage progresses, these estimated costs are revised with actual charges and timely adjustments are made.Based on our prior experience, we believe there is no material difference between recording estimated expenses ratably over the voyage versus recording expenses as incurred.Revenues and expenses relating to our other segments' voyages, which require limited estimates or assumptions, are recorded when earned or incurred during the reporting period. The attached financial statements include out of period adjustments which the Company concluded were immaterial to the prior periods affected and projected full year 2012.These out of period adjustments were corrected during the three month period ended June 30, 2012. See Note 17 for further details. We have eliminated all significant intercompany balances, accounts and transactions in consolidation. Note 2.Operating Segments Our five operating segments, Time Charter Contracts – U.S. Flag, Time Charter Contracts – International Flag, Contracts of Affreightment (“COA”), Rail-Ferry Service and Other, are identified primarily by the characteristics of the contracts and terms under which our vessels are operated.We report in the Other category the results of several of our subsidiaries that provide ship charter brokerage, ship management services and agency services.Also included in the Other category are corporate related items, results of insignificant operations, and income and expense items not allocated to the other reportable segments. We manage each reportable segment separately, as each requires different resources depending on the nature of the contract or terms under which the vessels within the segment operate. We allocate interest expense to the segments in proportion to the fixed assets (defined as the carrying value of vessels, property, and other equipment) within each segment.We do not allocate to our segments administrative and general expenses, gain on Dry Bulk transaction, gain on sale/purchase of other assets, derivative (income) loss,income taxes, gain on sale of investment, other income from vessel financing, investment income, foreign exchange loss (gain) and equity in net (loss) income of unconsolidated entities.Intersegment revenues are based on market prices and include revenues earned by our subsidiaries that provide specialized services to our operating companies. The following table presents information about segment profit and loss for the three months ended June 30, 2012 and 2011: (Amounts in Thousands) Time Charter Contracts- U.S. Flag Time Charter Contracts- International Flag COA Rail-Ferry Service Other Total Three months ended June 30, 2012 Revenues from External Customers $ Intersegment Revenues (Eliminated) - ) ) Intersegment Expenses (Eliminated) - Voyage Expenses (Income) ) Add back: Operating Lease Expense - - - Direct Finance Lease Amortization - Gross Voyage Profit * Gross Voyage Profit Percentage 24
